FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2022

                                     No. 04-22-00363-CR

                                      Anthony SALINAS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR10247
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER

       Appellant’s brief was due on August 17, 2022. After the due date, Appellant filed a first
motion for a sixty-day extension of time to file the brief.
        Appellant’s motion is granted. Appellant’s brief is due on October 17, 2022. See TEX. R.
APP. P. 38.6(d). Any further motion for an extension of time to file the brief may be disfavored.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court